DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first office action in response to the application and preliminary amendments (claims and specification) filed June 14, 2021. 
The applicant's claim for benefit of Foreign Application SE 1851556-9 (filed 12/12/18) and as a 371 of PCT/SE2019/051273 filed 12/12/2019 has been received and acknowledged.
Claims 1-21 are currently pending and have been examined.

Specification: Abstract
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required. 


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 4, 5, 7, 9, 10, 15, 16, 17, 18 and 21 recite “server side functionality” which as disclosed in the Specification is interpreted to be ‘software.’  Claim 1 recites: “ A communication system …comprising:: server-side functionality …and a plurality of customer mobile computing devices…” Since no operative connections between components are recited, the metes and bounds of the system are unclear. As such the recitation is vague and indefinite. Examiner will interpret the claim as reciting software (i.e. instructions) on a server in communication with hardware (i.e. mobile computing devices). Appropriate correction is respectfully required. 






	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards a method and the system of order sharing among a plurality of customers. In the instant case, Claims 10-21 are directed to a process. Claims 1-9 are directed to a system. 
(2a) Prong 1:  order sharing is categorized in/akin to the abstract idea subject matter grouping of: methods of organizing human activity [organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)].  As such, the claims include an abstract idea. 
The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
1. (Currently Amended) A …
 ….
a plurality of customer …. for use by the plurality of customers
wherein …
wherein … digital order; 
wherein the customer …the …, the communication including, 
a) the …
b) an individual customer ….requesting partial settlement of the … order , where the partial settlement relates to any of:
 a partial payment of less than a total order value of all unsettled order items of the … order, or
a payment of one or more, but less than all, unsettled order items of the …order; and 
c) the customer … receiving a collective update of the … order from the …to reflect the partial settlement.  

10. (Currently Amended) A… method for order sharing among a plurality of customers at a commercial venue, the method comprising: 
providing …; 
providing a plurality of customer … for use by said the plurality of customers; 
the … managing  a …order; 
the … providing a … for the … order; 
the customer … communicating with the server-side functionality using said the … :by, 
a) the … collectively sharing the digital order with the plurality of customer …;
b) an individual customer … requesting partial settlement of the …order, where the partial settlement relates to any of: 
 a partial payment of less than a total order value of all unsettled order items of the …order, or 
payment of one or more, but less than all, unsettled order items of the …order; and
c)the customer … receiving a collective update of the … order from the …. to reflect the partial settlement.  

As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity . 
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of manage… sharing… requesting…; providing..providing..providing..communicating do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. receiving… communicating (i.e. transmitting))    do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use ( CITE MPEP or evidence; For example: See MPEP 2106.05 (d), and (f) ) 
(2b) In the instant case, Claims 10-21 are directed to a process. Claims 1-9 are directed to a system.
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: (communication system, server-side functionality, mobile computing devices, network communication channel, mobile computing devices, digital ) merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d), (f) and (g)) (Specification, Fig 1-5D,   See Specification generally: communication system, network communication channel (Specification 8)   , various computing devices (e.g. consumer mobile computing devices (Specification 7), merchant computing device, (Specification 8)   ) server side computing device…server computer..  (Specification 7) ).
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
 It is noted that claim (2-9 and 11-21) introduce the additional element of (receiving… , ).This element is not a practical application of the judicial exception because the limitations merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (d), and (f) ) Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because, ).the  element(s) amount(s) to mere use of a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d), and (f)) (See MPEP 2106.05 (d), (f) and (g)) (Specification, Fig 1-5D,   See Specification generally: communication system, network communication channel (Specification 8)   , various computing devices (e.g. consumer mobile computing devices (Specification 7), merchant computing device, (Specification 8)   ) server side computing device…server computer..  (Specification 7) ).
Therefore, Claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    


Claims 19-21
Regarding Claims 19-21, the claims recite:
19. (Currently Amended) A computer program comprising program instructions for causing performance of the functionality of the customer mobile computing device

20. (Currently Amended) A computer program comprising program instructions for causing performance of the functionality of the merchant computing device in the method according to Claim 13 when the program instructions are executed by a processing unit.  

21. (Currently Amended) A computer program comprising program instructions for causing performance of the functionality of the server-side functionality in the method according to claim 10 when the program instructions are executed by a processing unit.

As written using broadest reasonable interpretation, invention is claiming software per se which is non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2013/0159173 Al, Sivaraman et al. referred to as Sivaraman.
Claims 1 and 10
Sivaraman  discloses a computerized method and communication systemthe plurality of customers(See at least Sivaraman, [67-68] Fig. 1 … software components.. servers… Fig 2-3 mobile payments system).
wherein the server-side functionality is configured to manage a digital order;  (See at least Sivaraman, [67-68] Fig. 1 … software components.. servers… Fig 2-3 mobile payments system).
wherein the server-side functionality is configured to provide a network communication channel for the digital order; (See at least Sivaraman, [67-68] Fig. 2 … software components.. servers…Fig 2-3 mobile payments system).
wherein the customer mobile computing devicesthe network communication channel the communication including, 
a) the server-side functionality collectively sharing the digital order with the plurality of customer mobile computing devices; (See at least Sivaraman,[69-73] purchase price can be shared)
b) an individual customer mobile computing device requesting partial settlement of the digital order, where the partial settlement relates to any 
 a partial payment of less than a total order value of all unsettled order items of the digital order, or a payment of one or more, but less than all, unsettled order items of the digital order; and (See at least Sivaraman,[75-78]  send communication… ..contribute to purchase)
c) the customer mobile computing devices receiving a collective update of the digital order from the server-side functionality to reflect the partial settlement.  (See at least Sivaraman, [112-113] updated total reflecting the various payments)



Claims 2 and 11
Sivaraman  discloses the invention as claimed above in Claims 1 and 10. 
Sivaraman  further discloses:
wherein the customer mobile computing devices
receiving a wireless proximity signal; (See at least Sivaraman, Fig. 1, 4; [66-68] merchant device, first user’s mobile device, NFC methods… or other short range communications methods…)
deriving channel identity information from the wireless proximity signal ; and  (See at least Sivaraman, Fig. 1, 4; [66-68] merchant device, first user’s mobile device, NFC methods… or other short range communications methods…)
communicating with the server-side functionality using the network communication channel as identified by the derived channel identity information.  (See at least Sivaraman, Fig. 1, 4; [66-68] merchant device, first user’s mobile device, NFC methods… or other short range communications methods…)



Claims 3 and 12
Sivaraman  discloses the invention as claimed above in Claims 1 and 10. 
Sivaraman  further discloses:
reading a graphical code; (See at least Sivaraman, [140] code)
deriving channel identity information from the graphical code; and (See at least Sivaraman, [140-143] code…initiate communications…sticker…)
communicating with the server-side functionality using  the network communication channel as identified by the derived channel identity information. (See at least Sivaraman, [140-143] code…initiate communications…sticker…) 


Claims 4 and 13
Sivaraman  discloses the invention as claimed above in Claims 1 and 10. 
Sivaraman  further discloses:

sending an order generation request  to the server-side functionality ; (See at least Sivaraman, [111] NFC….place an order for the vase and initiate a shared payment transaction to pay for the vase…)
receiving an order generation confirmation from the server-side functionality . (See at least Sivaraman, [111] NFC….place an order for the vase and initiate a shared payment transaction to pay for the vase…)
wherein the order generation confirmation contains channel identity information which serves to identify the network communication channel; and (See at least Sivaraman, [111] NFC….place an order for the vase and initiate a shared payment transaction to pay for the vase…)
making the received channel identity information available to the customer mobile computing devices .  (See at least Sivaraman, [111] NFC….place an order for the vase and initiate a shared payment transaction to pay for the vase…)

Claims 5 and 15
Sivaraman  discloses the invention as claimed above in Claims 4 and 13. 
Sivaraman  further discloses:
wherein the customer mobile computing devices are configured for receiving a wireless proximity signal, (See at least Sivaraman, Fig. 1, 4; [66-68] merchant device, first user’s mobile device, NFC methods… or other short range communications methods…)
deriving the channel identity information from the wireless proximity signal, and (See at least Sivaraman, Fig. 1, 4; [66-68] merchant device, first user’s mobile device, NFC methods… or other short range communications methods…)
communicating with the server-side functionality using the network communication channel as identified by the derived channel identity information: and  (See at least Sivaraman, Fig. 1, 4; [66-68] merchant device, first user’s mobile device, NFC methods… or other short range communications methods…)
wherein the merchant computing device is configured to make the received channel identity information available to the customer mobile computing devices by transmitting the channel identity information  in the wireless proximity signal.  (See at least Sivaraman, Fig. 1, 4; [66-68] merchant device, first user’s mobile device, NFC methods… or other short range communications methods…)


Claims 6 and 15
Sivaraman  discloses the invention as claimed above in Claims 4 and 13. 
Sivaraman  further discloses:
wherein the customer mobile computing devices are configured for reading a graphical code, (See at least Sivaraman, [140-143] code…initiate communications…sticker…)
deriving the channel identity information from the graphical code, and (See at least Sivaraman, [140-143] code…initiate communications…sticker…)
communicating with the server-side functionality using the network communication channel as identified by the derived channel identity information; and (See at least Sivaraman, [140-143] code…initiate communications…sticker…)
wherein the merchant computing device is configured for making the received channel identity information  available to the customer mobile computing devices by generating the graphical code , wherein the received channel identity information  is included in the generated graphical code  and (See at least Sivaraman, [140-143] code…initiate communications…sticker…)
presenting the generated graphical code by means of the merchant computing device.  (See at least Sivaraman, [140-143] code…initiate communications…sticker…)



Claims 7 and 16
Sivaraman  discloses the invention as claimed above in Claims 1 and 10. 
Sivaraman  further discloses:
 i) a merchant computing device being configured for placing order items to be added to the digital order managed by the server-side functionality; and (See at least Sivaraman, [111-112] NFC….place an order for the vase and initiate a shared payment transaction to pay for the vase…)
ii) the customer mobile computing devices being configured for receiving collective updates  of the digital order from the server-side functionality as order items are added to the digital order .  (See at least Sivaraman, [111-112] NFC….place an order for the vase and initiate a shared payment transaction to pay for the vase…updated transaction amount..)


Claims 8 and 17
Sivaraman  discloses the invention as claimed above in Claims 1 and 10. 
Sivaraman  further discloses:
i) using the network communication channel , the customer mobile computing devices being configured for individually placing order items to be added to the digital order managed by the server-side functionality ; and (See at least Sivaraman, [111-112] NFC….place an order for the vase and initiate a shared payment transaction to pay for the vase…updated transaction amount..)
ii) the customer mobile computing devices being configured for receiving collective updates  of the digital order  from the server-side functionality as order items are added to the digital order .  (See at least Sivaraman, [111-112] NFC….place an order for the vase and initiate a shared payment transaction to pay for the vase…updated transaction amount..)

Claims 9 and 18
Sivaraman  discloses the invention as claimed above in Claims 1 and 10. 
Sivaraman  further discloses:
wherein the server-side functionality is configured for collectively sharing the digital order with the plurality of customer mobile computing devices  by conveying collective order updates  on the network communication channel , the collective order updates  pertaining to one or more of the following: 
addition of order items to the digital order,
cancellation of order items from the digital order, 
modification of order items of the digital order,
payments for unsettled order items of the digital order, 
partial payments of less than a total order value of all unsettled order items of the digital order ,
joining of new customer mobile computing devices  being able to receive collective order updates on the network communication channel, and 
resignation of existing customer mobile computing devices being able to receive collective order updates on the network communication channel.  
(See at least Sivaraman, [29] for example,… group can be modified … to account for any added or missing co-workers for a particular lunch… [54] payment can be a partial payment)


Claims 19, 20, and 21
Claims 19, 20 and 21 are rejected for the reasons provided in the rejections of Claims 10 and 13 above. 

19. (Currently Amended) A computer program comprising program instructions for causing performance of the functionality of the customer mobile computing device in the method according to claim 10 when the program instructions are executed by a processing unit.  

20. (Currently Amended) A computer program comprising program instructions for causing performance of the functionality of the merchant computing device

21. (Currently Amended) A computer program comprising program instructions for causing performance of the functionality of the server-side functionality in the method according to claim 10 when the program instructions are executed by a processing unit.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,498,900 B1, Spirin et al (The method includes displaying the bill in
real-time via the app. The bill includes the order. The method includes receiving at least partial payment in response to such authorizing via the app.)
US 20090288012 Al, Hertel et al. SECURED ELECTRONIC TRANSACTION SYSTEM
US 20130290172 A1, Mashinsky (Computer system and software enabling a method for assisting users who are members of a group in identifying trending items and making purchases using selected forms of payment over the Internet on web sites, mobile devices.)
US 20140249901 Al, Qawami et al. (SYSTEM AND METHOD FOR CIRCLE OF FAMILY AND FRIENDS MARKETPLACE)
US 20170061523 Al, Zambo et al. (Shared Transactions: order items, add items to an order at a later time, spilt the bill)
US 20200311709 Al, White et al. (system and method that processes distributed transactions… including settling the transaction for apportion of a transaction amount). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691